Citation Nr: 1533561	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  14-27 500	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction rests with the VA RO in Winston-Salem, North Carolina, from which the appeal was certified.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has PTSD as the result of multiple stressors that occurred during active duty.  In an October 2013 Memorandum, the RO concluded that the Veteran had not provided enough information regarding his stressors to submit a request for verification to the U.S. Army and Joint Services Records Research Center (JSRRC).  However, since that date, the Veteran has provided additional information regarding his claimed stressors, including the date when and town where there was an alert which required him to help form a defensive perimeter.  Additionally, private treatment records from Dr. Edwin Hoeper reference other alleged stressors, including reports of discrimination and severe seasickness. In light of this new information, the Board finds remand is warranted to attempt to corroborate all of the Veteran's reported in-service stressors.  

Furthermore, the record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for PTSD.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the Veteran has provided evidence that he has been diagnosed with PTSD.  Additionally, the Veteran's service treatment records are fire-related, that is, they were apparently destroyed in a fire at the National Archives and Records Administration facility in St. Louis, Missouri.  However, the Veteran has asserted that he experienced stressors during service which led him to develop PTSD.  As there is no competent medical opinion of record, the Board finds remand is warranted for a VA examination to determine whether the Veteran has a current acquired psychiatric disorder related to active duty.  McLendon, 20 Vet. App. 79.

Additionally, upon review of the Veteran's claims file, it is clear that he has received compensation from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.

The Board also notes that an August 2012 private treatment record from Dr. Hoeper indicated that the Veteran would return for treatment every eight weeks.  It is unclear whether the Veteran continued to seek treatment from Dr. Hoeper, and the Board finds that upon remand the RO should attempt to obtain any records of treatment from Dr. Hoeper or any other care provider identified by the Veteran.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  With the Veteran's assistance, obtain and associate with the record treatment records from Dr. Hoeper, and any other care providers identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors, to include an approximate two-month time frame for each.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.

4.  Take all appropriate steps to verify the Veteran's claimed stressors, to include those noted in the Veteran's private treatment records.  Forward a copy of the Veteran's available military personnel records, together with the stressor information that has been obtained, to the JSRRC, and ask that the JSRRC provide any additional information available regarding the Veteran's stressors.  Determine if the stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity and have been sufficiently corroborated or verified.  All actions to verify the alleged stressors should be fully documented in the record.  If the information provided by the Veteran lacks sufficient specificity to be verified, make a formal finding to that effect.

5.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disability, to include PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence, to include the private treatment records and lay statements, the examiner should render any relevant diagnoses pertaining to an acquired psychiatric disability.  If PTSD cannot be diagnosed, the examiner should specifically state which DSM-5 criteria are not met.  For each diagnosed acquired psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the acquired psychiatric disability had its onset during active duty, manifested to a compensable degree within one year following active duty, or is otherwise related to active duty.  

If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.  
 If any of the Veteran's stressors are verified or relate to a fear of hostile military or terrorist activity, and the Veteran is diagnosed with PTSD, the examiner should opine as to whether the stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

The examiner is advised that many of the Veteran's records are fire-related and not all service treatment records available for review.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

6.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




